RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 21a0155p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



                                                           ┐
 RICHARD L. CLEMONS,
                                                           │
                                 Plaintiff-Appellant,      │
                                                            >        No. 19-6411
                                                           │
        v.                                                 │
                                                           │
 JOHN COUCH, Individually,                                 │
                                Defendant-Appellee.        │
                                                           ┘

                         Appeal from the United States District Court
                        for the Eastern District of Kentucky at London.
                   No. 6:17-cv-00063—Hanly A. Ingram, Magistrate Judge.

                                 Argued: October 22, 2020

                              Decided and Filed: July 7, 2021

                Before: COOK, BUSH, and NALBANDIAN, Circuit Judges.
                                _________________

                                          COUNSEL

ARGUED: Bethany N. Baxter, JOE F. CHILDERS & ASSOCIATES, Lexington, Kentucky,
for Appellant. Brenn O. Combs, KENTUCKY STATE POLICE, Frankfort, Kentucky, for
Appellee. ON BRIEF: Bethany N. Baxter, Joe F. Childers, JOE F. CHILDERS &
ASSOCIATES, Lexington, Kentucky, for Appellant. Brenn O. Combs, Shawna Kincer,
KENTUCKY STATE POLICE, Frankfort, Kentucky, for Appellee.

      BUSH, J., delivered the opinion of the court in which COOK, J., joined.
NALBANDIAN, J. (pp. 12–19), delivered a separate opinion concurring in part and dissenting in
part.
 No. 19-6411                          Clemons v. Couch                                   Page 2


                                      _________________

                                           OPINION
                                      _________________

       JOHN K. BUSH, Circuit Judge. Many families live through their fair share of drama
during the holidays. But on Easter Sunday, March 27, 2016, the Clemons family experienced
more than they might have expected. As the result of a family feud that sparked a home visit by
a state trooper, three members of the family were arrested and the litigation giving rise to this
appeal ensued.

       The trouble arose when Kentucky State Trooper John Couch escorted Christina Clemons
so she could retrieve some personal belongings from the residence of her in-laws, Evalee and
Richard Clemons, where Christina and her then-husband, Dustin Clemons, had been staying.
That living arrangement changed, however, after Christina fought with her in-laws and they
ordered her out.      When Christina returned to gather her things, she brought along
reinforcements—her mother and Trooper Couch.          Upon Couch’s entry into the house, he
exchanged words with Christina’s father-in-law, Richard, who objected to Couch’s presence in
his home. As the trooper was leaving, Richard told Couch that he smelled “like pig shit.” The
trooper responded by clobbering the father-in-law, who fought back. Evalee and Dustin soon
joined in the melee. Easter evening ended with Couch’s arrest of all three. Months later, a grand
jury declined to indict any of the Clemons family.

       On March 13, 2017, Richard Clemons filed suit against Couch and others, alleging, as
relevant on appeal, that Couch entered his home without a warrant in violation of the Fourth
Amendment. A magistrate judge, hearing the case by consent of the parties, granted Couch
qualified immunity on the unlawful-entry claim. The court determined that Couch’s entry was
justified by the “community caretaker” exception to the Fourth Amendment’s warrant
requirement, and that Couch also had Christina’s consent to enter the home. Richard appeals.

       We reverse and remand for further proceedings.
 No. 19-6411                                  Clemons v. Couch                                             Page 3


                                                         I.

        This sad story begins with a fire that damaged the home of Christina, Dustin, and their
young son. As a result, in December 2015 or January 2016, they moved in with Dustin’s
parents, Richard and Evalee, in Hazard, Kentucky.1 A house fire was not the only thing that
troubled the Clemonses, for around the same time, Christina filed for divorce from Dustin, and
the two separated. The conflict between Christina and Dustin extended to include her in-laws.
On March 25, 2016, Christina and Evalee got into an argument that escalated into a physical
altercation. Richard broke up the fight, and either he or his wife told Christina to leave, which
she did.

        Two days later, on Easter Sunday, March 27, 2016, Christina went to the local Kentucky
State Police station with her mother and requested a law-enforcement escort to accompany her to
the Clemonses’ house so she could retrieve some of her and her son’s belongings. Christina told
the police she was separated from her husband and having difficulties with her in-laws. She said
that she was afraid to go back to the residence by herself, in part because her in-laws had
threatened her. Trooper Couch was assigned to accompany Christina to the Clemonses’ home.
Couch did not inquire further into Christina’s living arrangement, her domestic situation, or her
history with Dustin or her in-laws. Instead, he simply followed Christina and her mother to the
Clemonses’ residence.

        They arrived around 7:30 P.M. The three let themselves in so that Christina could
retrieve her and her son’s belongings. They came upon Richard and Evalee, who looked up from
the television in shock. It was startling enough to see Christina but added to the surprise were
Christina’s mother and the state trooper. Richard and Evalee were particularly disturbed that law
enforcement had entered their home. So was Dustin, who had been outside grilling steaks for
Easter dinner. Inside, Richard became hostile as Christina went to retrieve her possessions. He
shouted that he did not want Christina, Christina’s mother, or the state trooper in his home.


        1For   purposes of ruling on the qualified-immunity issue relevant in this appeal, we adopt Richard’s version
of the facts because they are not “so utterly discredited by the record that no reasonable jury could have believed
[them].” See Scott v. Harris, 550 U.S. 372, 380 (2007); see also Campbell v. City of Springboro, 700 F.3d 779, 786
(6th Cir. 2012).
 No. 19-6411                            Clemons v. Couch                                    Page 4


He expressed this sentiment to Couch directly: “I don’t want you in my house . . . I don’t want
these women in my house . . . You can’t do this . . . I want you out of my house.” He also told
the officer, “I want you to leave my home. You have no right here.” Couch, however, would
have none of it. According to Richard, the trooper “just stood there” and demanded that Richard
“sit down and shut up,” while he waited for Christina to finish packing her things. Richard then
took the matter into his own hands, first with a cellphone. Richard called the police—his son-in-
law John Napier, a Perry County sheriff’s deputy, who was on his regular patrol.

       Soon after Officer Napier arrived at the Clemonses’ residence, Christina finished
collecting her belongings. As she was exiting the house for good, Couch followed behind her.
According to Richard, he walked towards the two to shut the door behind them as they were
exiting and told Couch that he smelled “like pig shit.” Based on Richard’s account, Couch
responded by “clobber[ing]” him. The two then began to fight, and Evalee and Dustin, back
from the grill, soon joined in the fray. Officer Napier managed to disrupt the brawl for a
moment, after which Couch deployed his taser to subdue Richard and Dustin.

       The episode ended with Richard, Dustin, and Evalee being placed under arrest. Couch
variously cited them for menacing, disorderly conduct, assault of a police officer, and resisting
arrest. But later, a grand jury declined to issue any indictments.

                                                 II.

       About a year after the incident, Richard filed a civil-rights action against the
Commonwealth of Kentucky, the Kentucky State Police, and Trooper Couch in his official and
individual capacities. Richard alleged claims under 42 U.S.C. § 1983 for wrongful entry,
excessive force, wrongful arrest, deliberate indifference, and failure to train, and state-law claims
for negligence, assault, battery, false imprisonment, malicious prosecution, and both negligent
and intentional infliction of emotional distress. The magistrate judge dismissed with prejudice
the § 1983 claims against the Commonwealth, the state police, and Couch in his official capacity.
The court also dismissed the state-law claims, but without prejudice.

       With the court’s permission, Richard amended his original complaint. In doing so, he
presented the same claims he had asserted in his original complaint, even though the court had
 No. 19-6411                          Clemons v. Couch                                   Page 5


already dismissed a number of those counts—some with prejudice, some without. Couch filed a
motion for summary judgment, arguing that he was entitled to qualified immunity.             The
magistrate judge granted the motion in part and denied it in part. Specifically, the court denied
summary judgment on the claims for wrongful arrest, excessive force, assault, battery, false
imprisonment, and malicious prosecution (Richard later dismissed the latter four claims). It also
granted summary judgment to Couch on the claims for negligent and intentional infliction of
emotional distress and noted its prior dismissal of the claims for deliberate indifference and
failure to train. But because the court planned to grant summary judgment to Couch on the
unlawful-entry claim on a basis not briefed by either party—the community-caretaker
exception—it postponed final judgment on that claim and gave the parties ten days to respond to
its application of the exception.

       After the parties submitted their supplemental briefing, the magistrate judge issued a
second order granting Couch’s motion for summary judgment as to the unlawful-entry claim.
The court reasoned that Couch was entitled to qualified immunity because his warrantless entry
was justified by the community-caretaker exception and even if it was not, Couch was still
entitled to immunity given that the law was not sufficiently clear on the issue. The magistrate
judge also found that Couch’s warrantless entry was permissible in part because of Christina’s
voluntary consent.

       Richard appealed the court’s second order granting qualified immunity on the
unlawful-entry claim, and we dismissed the interlocutory appeal for jurisdictional reasons.
Couch, on the other hand, appealed the court’s first order denying qualified immunity as to the
wrongful-arrest and excessive-force claims. Again, we dismissed the appeal. Accordingly, the
parties proceeded to trial on the wrongful-arrest and excessive-force claims. After a three-day
trial, the jury returned a verdict in favor of Couch. Richard does not appeal the jury’s verdict.
Instead, he appeals the magistrate judge’s summary-judgment ruling that Couch was entitled to
qualified immunity on his unlawful-entry claim.
 No. 19-6411                                   Clemons v. Couch                                              Page 6


                                                         III.

         We review a grant of summary judgment de novo.                         Jackson v. City of Cleveland,
925 F.3d 793, 806 (6th Cir. 2019). Summary judgment is appropriate when “no genuine dispute
as to any material fact” exists and the moving party “is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists ‘if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.’” Peffer v. Stephens, 880 F.3d
256, 262 (6th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
At the summary-judgment stage, “the evidence is construed and all reasonable inferences are
drawn in favor of the nonmoving party.” Burgess v. Fischer, 735 F.3d 462, 471 (6th Cir. 2013).

         On appeal, Richard contends that Couch is not entitled to qualified immunity because it
was clearly established that the community-caretaker exception did not apply to Couch’s
warrantless entry and because Couch had no consent to enter the Clemonses’ home.2 “We
analyze whether an officer is entitled to qualified immunity using two steps: (1) whether the
defendant violated a constitutional right; and (2) whether that constitutional right was clearly
established at the time of the alleged violation.” Wright v. City of Euclid, 962 F.3d 852, 864 (6th
Cir. 2020).

         A. CONSTITUTIONAL VIOLATION

         In the first step of our qualified-immunity analysis, we must determine whether Couch
violated Richard’s Fourth Amendment right to be free from the state’s warrantless entry into his
home. Although warrantless entry into the home is presumptively unconstitutional, there are
some limited exceptions that can overcome that presumption. See Michigan v. Fisher, 558 U.S.
45, 47 (2009). To justify his actions, Couch points to the community-caretaker exception.3


         2In   the last clause of the last sentence in his opening brief on appeal, Richard also asks us to grant him a
new trial on all his federal claims. But he does not further develop or argue the issue in either his opening or reply
brief, and Couch does not respond. “Issues adverted to in a perfunctory manner, without some effort to develop an
argument, are deemed forfeited.” Williamson v. Recovery Ltd. P’ship, 731 F.3d 608, 621 (6th Cir. 2013) (citing
United States v. Johnson, 440 F.3d 832, 846 (6th Cir. 2006)). Accordingly, we deem Richard’s request for a new
trial on all his federal claims forfeited.
         3Couch’s additional argument that he had consent to enter the Clemonses’ home is not our focus here.
Richard asserts that he revoked whatever consent Couch was given shortly after Couch entered his home.
 No. 19-6411                               Clemons v. Couch                                          Page 7


        The first mention of that alleged exception came from the Supreme Court’s decision in
Cady v. Dombrowski, 413 U.S. 433, 441 (1973). In Cady, the Court held that a police officer’s
warrantless search of a vehicle did not violate the Fourth Amendment. The searched vehicle was
involved in an accident, and after towing it to a temporary holding lot, an officer opened and
inspected the trunk, suspecting that a weapon might be present. Id. at 443. In holding that the
officer’s search was reasonable, the Court discussed the “community caretaking functions” that
officers are often responsible for, such as attending to vehicle accidents on public highways. Id.
at 441. It concluded that police activity in furtherance of community-caretaking functions—at
least in the motor-vehicle context—does not offend the Fourth Amendment so long as it
is executed in a reasonable manner pursuant to “state law or sound police procedure.” Id. at
447–48; see also South Dakota v. Opperman, 428 U.S. 364, 374–75 (1976).

        For nearly half a century after Cady, the Supreme Court declined to further elucidate the
principles discussed in that case. That left the federal courts of appeals to the task. Over time,
nearly every circuit unearthed from Cady a community-caretaker exception to the warrant
requirement of the Fourth Amendment. See, e.g., Corrigan v. District of Columbia, 841 F.3d
1022, 1034 (D.C. Cir. 2016) (listing cases). Several circuits, including our own, discussed the
exception in the context of warrantless searches and seizures in the home. See, e.g., United
States v. Rohrig, 98 F.3d 1506, 1522–25 (6th Cir. 1996). But recently, in Caniglia v. Strom, the
Supreme Court clarified that Cady “does not” create a “standalone doctrine that justifies
warrantless searches and seizures in the home.” 141 S. Ct. 1596, 1598 (2021). It explained that
the so-called community-caretaker exception “goes beyond anything [the] Court has
recognized.” Id. at 1599.




Couch contends that no such revocation occurred. That dispute is for the jury to resolve. Adopting Richard’s
version of the facts and construing them in the light most favorable to him, as we must in determining Couch’s
entitlement to qualified immunity at summary judgment, Richard’s demand that Couch leave negated any consent
that Couch may have had to enter the home. See Georgia v. Randolph, 547 U.S. 103, 114 (2006).
 No. 19-6411                                 Clemons v. Couch                                            Page 8


        Caniglia makes clear that Couch cannot justify his warrantless entry into Richard’s home
by calling on the community-caretaker exception. Without any other valid justification for his
entry, we hold that Couch violated Richard’s Fourth Amendment rights.4

        B. CLEARLY ESTABLISHED RIGHT

        In the second step of our qualified-immunity analysis, we must determine whether
Richard’s constitutional right was clearly established at the time of the alleged violation. We
decide the issue by examining whether the contours of Richard’s constitutional right were
“sufficiently defined to give a reasonable officer fair warning that the conduct at issue was
unconstitutional.” Brown v. Chapman, 814 F.3d 447, 461 (6th Cir. 2016). “In determining
whether a right was clearly established, we look first to decisions of the Supreme Court, then to
our own precedents, and then to decisions of other courts of appeal, and we ask whether these
precedents ‘placed the . . . constitutional question beyond debate.’” Hearring v. Sliwowski,
712 F.3d 275, 280 (6th Cir. 2013) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). If the
Supreme Court had not yet discussed the matter and the right was clearly established within our
circuit at the time of the alleged violation, our inquiry ends. See Wright, 962 F.3d at 869–70.
Here, we must determine whether the law regarding the community-caretaker exception was
clearly established such that it would have been apparent to a reasonable officer in Couch’s
position that the exception did not apply to his warrantless entry into Richard’s home.

         We now know, based on Caniglia, that the community-caretaker exception, to the extent
it exists at all, does not apply to the home. Caniglia, 141 S. Ct. at 1598. But Caniglia, of course,
had not been decided by the date of the events in question, March 27, 2016. At that time, a
reasonable officer in Couch’s position could have determined—based on Cady, and our pre-2016


        4In   a last-ditch effort to avoid that conclusion, Couch suggests that the Fourth Amendment does not apply
to this case at all. First, he claims that the Amendment does not apply to his exercise of non-criminal government
authority. He is mistaken. “[T]he Fourth Amendment [is] applicable to the activities of civil as well as criminal
authorities.” Andrews v. Hickman County, 700 F.3d 845, 858–59 (6th Cir. 2012) (quoting New Jersey v. T.L.O.,
469 U.S. 325, 335 (1985)). Second, he contends that the Fourth Amendment might not be relevant because even if
he had wanted to, he could not have obtained a warrant or court order to help Christina retrieve her and her son’s
personal belongings from the Clemonses’ home. But the Kentucky statute that Couch describes as authorizing his
conduct in this case speaks of such an order. See Ky. Rev. St. § 403.785. And in his deposition, Couch stated that
he could have obtained paperwork from the county attorney or an order from a local judge signing off on his
assistance.
 No. 19-6411                                   Clemons v. Couch                                              Page 9


precedent interpreting Cady—that the community-caretaker exception applied to an officer’s
home entry, at least as a general matter. See Rohrig, 98 F.3d at 1523 (noting, in the context of a
warrantless home entry, that the warrant clause is “implicated to a lesser degree” when a police
officer is engaged in community caretaking); United States v. Washington, 573 F.3d 279, 286–89
(6th Cir. 2009) (assuming without deciding that the exception applies to the home). But see
United States v. Williams, 354 F.3d 497, 508 (6th Cir. 2003) (“[W]e doubt that community
caretaking will generally justify warrantless entries into private homes.”).

         That does not, however, absolve Couch of potential liability.                        For it was clearly
established before March 27, 2016, that if the exception applied to home entry, it could “not
provide the government with refuge from the warrant requirement except when delay is
reasonably likely to result in injury or ongoing harm to the community at large.” Washington,
573 F.3d at 289; Taylor v. City of Saginaw, 922 F.3d 328, 335 (6th Cir. 2019) (reiterating that
requirement three years after Couch’s warrantless entry). That principle made clear that Couch’s
actions could not fall within the community-caretaker exception.5

         Couch may have been engaged in community caretaking when he accompanied Christina
to collect her and her son’s belongings. Christina was afraid to go to the Clemonses’ house
alone, perhaps for good reason, and Couch was her requested escort. But the need for entry was
not urgent. Construing the facts in the light most favorable to Richard, any delay in Couch’s
entry into the residence—to obtain a warrant or court order permitting his entry—was not
“reasonably likely to result in injury or ongoing harm to the community at large.” Washington,
573 F.3d at 289. We decline to hold that sufficient injury would have or could have resulted if
Christina had been forced to delay the collection of her and her son’s belongings. True, the son
was to attend school the next day and required his school supplies and attire, but that type of

         5The   dissent suggests that three of our cases cast doubt on Washington’s enunciation of the community
caretaker exception. See Dissent at 13–14, & n.8. But none of those cases involves the exception’s application to
the home. See Reid Mach. Inc. v. Lanzer, 421 F. App’x 497, 500–01 (6th Cir. 2010); United States v. Lewis,
869 F.3d 460, 461–62 (6th Cir. 2017); United States v. Brown, 447 F. App’x 706, 706 (6th Cir. 2012). Nor do they
otherwise conflict with Washington. Lanzer held that the exception applied to the removal of a superload truck from
the side of a busy highway to alleviate the harm to public safety that would exist if the truck were left there. 421 F.
App’x at 506. Lewis expressly declined to apply Washington, but only because Washington involved the search of a
home, not—as relevant in Lewis—a vehicle. 869 F.3d at 464. And Brown involved an “immediate caretaking
interest.” 447 F. App’x at 709–10 (emphasis added).
 No. 19-6411                                   Clemons v. Couch                                            Page 10


harm does not reach the level of harm required by Washington to permit the state’s warrantless
entry into Richard’s home. Id.

         Notably, Couch does not even contend that a delay was reasonably likely to result in
injury or ongoing harm to the community at large. Perhaps he declines to do so because the
injury or harm in this case was more speculative and personal, and thus unlike the injury or harm
used to justify the exception’s application to the home in other cases. See, e.g., Rohrig, 98 F.3d
at 1522 (finding loud music blaring at 1:30 AM to be a public nuisance that justified warrantless
entry and search of home).

         The facts in this case more closely mirror those in cases where we refused to apply the
community-caretaking rationale to warrantless home entry. See Goodwin v. City of Painesville,
781 F.3d 314, 331 (6th Cir. 2015) (holding that an argument between two individuals in and
around a private residence that lasted a short time was not “the type of ongoing and overbearing
public disturbance that would give rise to the necessity for immediate action”); see also McGraw
v. Madison Township., 231 F. App’x 419, 425 (6th Cir. 2007) (no justification for warrantless
entry where the alleged breach of the peace—a boisterous argument among individuals in their
home—had ended). In those cases, as here, when law enforcement entered the plaintiffs’ house,
there was no ongoing public disturbance or harm to the community at large. Couch cannot
ignore the limits of the community-caretaker exception as stated in Washington.

         Nor can he simply distinguish Washington on its facts. His attempt to do so does not
nullify our description of the contours of the community-caretaker exception in that case, where,
as here, an officer entered an individual’s home without a warrant and despite the individual’s
repeated objections. Neither does Couch’s citation to out-of-circuit precedent.6


          6We also find unpersuasive the dissent’s primary theory that our community-caretaking jurisprudence
is entirely unclear because it can be categorized into four distinct and conflicting lines of reasoning. See Dissent at
12–15. For one, Couch did not raise that argument. And we generally do not make or assume arguments on behalf
of litigants. Thomas v. Bright, 937 F.3d 721, 729 (6th Cir. 2019). More importantly, Washington held in an
analogous scenario that the community-caretaker exception does not apply unless delay is reasonably likely to result
in injury or ongoing harm to the community at large. Couch’s actions run counter to that imperative. Our inquiry
should end there. That Washington did not hold Couch’s exact conduct unconstitutional is of no matter. See Baynes
v. Cleland, 799 F.3d 600, 611 (6th Cir. 2015) (“[A]n action’s unlawfulness can be ‘clearly established’ from direct
holdings, from specific examples describing certain conduct as prohibited, or from the general reasoning that a court
employs.”).
 No. 19-6411                          Clemons v. Couch                                 Page 11


       At bottom, Richard Clemons has produced evidence that would allow a reasonable jury to
conclude that Couch’s conduct was in violation of Richard’s clearly established Fourth
Amendment right to be free from the state’s warrantless entry into his home. Couch is therefore
not entitled to summary judgment based on qualified immunity.

                                              IV.

       With this decision, we do not intend to cast aspersions on the work done by law
enforcement. Although it may seem that holding Trooper Couch potentially liable for his
warrantless entry reinforces the old adage that no good deed goes unpunished, that is not our
aim. Today we simply acknowledge the sanctity of the home, a notion “embedded” in our
constitutional tradition “since the origins of the Republic,” that protects against warrantless
government intrusion. Payton v. New York, 445 U.S. 573, 601 (1980). It is not our role as
judges to change constitutional safeguards to further what some may argue is better policy.
Cf. Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 538 (2012) (“Members of [the] Court[s]
are vested with the authority to interpret the law; we possess neither the expertise nor the
prerogative to make policy judgments.”).

       Accordingly, we reverse the magistrate judge’s grant of summary judgment to Couch
based on the community-caretaker exception and remand for proceedings consistent with this
opinion.
 No. 19-6411                           Clemons v. Couch                                  Page 12


               ______________________________________________________

                  CONCURRING IN PART AND DISSENTING IN PART
               ______________________________________________________

       NALBANDIAN, Circuit Judge, concurring in part and dissenting in part. First, I agree
that the community caretaking exception (CCE) does not extend to Trooper Couch’s conduct
here—as well-intentioned as it was. I do not, however, agree that it was clearly established at the
time that what Trooper Couch did was unconstitutional. So I would affirm the district court’s
grant of qualified immunity. See supra, Maj. Op. at 10. Second, in the absence of qualified
immunity, I concur with the majority that the consent issue is a matter for further consideration
in the trial court, see supra, Maj. Op. at 6–7 n.3, and I would clarify the legal framework that
should guide the consent inquiry.

                                     I. Qualified Immunity

       Contrary to the majority’s holding, our circuit never established a clear rule that ongoing
harm to the community was necessary to invoke the CCE. Under the clearly established prong
of qualified immunity, a constitutional violation must be so clearly established by existing
precedent that “every reasonable official would interpret it to establish the particular rule the
plaintiff seeks to apply.” District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018). In other
words, the question must be “beyond debate.” Id. at 589. The rule ferrets out intentional
misconduct and plain incompetence, not judgment calls that turn out to be wrong.

       When Trooper Couch helped Christina collect her belongings, little about our circuit’s
CCE jurisprudence could have been considered clearly established.             Despite the Fourth
Amendment’s generally applicable warrant requirement, the Supreme Court in Cady had held
that certain police actions “totally divorced from the detection, investigation, or acquisition of
evidence relating to the violation of a criminal statute” fell into a community-caretaking
exception to that requirement. Cady v. Dombrowski, 413 U.S. 433, 441 (1973). But our cases
had never laid out a unified vision of the CCE. We had applied the community-caretaking idea
in at least four ways. The first approach categorized the CCE as part of exigent circumstances
analysis.   The second emphasized the difference between law enforcement activities and
 No. 19-6411                                  Clemons v. Couch                                            Page 13


community caretaking. The third stressed that ongoing harm to the community was necessary to
trigger the CCE. And the fourth required only potential danger to justify an action under the
CCE.

        The cases that used the CCE as part of broader exigent circumstances analysis treated
community caretaking as a plus factor in finding exigent circumstances. This approach flowed
from Rohrig, and it reasoned that when officers are acting to protect rather than to investigate,
their actions are more likely to be reasonable and less likely to implicate the Warrant Clause.
See United States v. Rohrig, 98 F.3d 1506, 1523 (6th Cir. 1996).1

        Many other cases highlighted the officer’s role in the circumstance—either as a
community caretaker or an investigator—as the foundational element of the CCE. For example,
we relied on this distinction in holding that the police were caretaking when they agreed to store
a man’s belongings until he could retrieve them. See United States v. Coleman, 628 F.2d 961,
964–65 (6th Cir. 1980). And we applied this view again when holding that officers were
community-caretaking when they escorted an intoxicated woman to her car to make sure she had
a safe ride home. See United States v. Lewis, 869 F.3d 460, 463 (6th Cir. 2017). We thus
rejected CCE defenses when the officers were investigating criminal actions.2

        Still a third line of cases stressed that some ongoing harm to the community was
necessary to trigger the CCE, though it need not rise to the level of exigent circumstances.
Washington sparked this emphasis, which it also pulled from Rohrig.                            United States v.
Washington, 573 F.3d 279, 288 (6th Cir. 2009) (citing Rohrig, 98 F.3d at 1519). Later, Taylor v.
City of Saginaw applied this principle in holding that the CCE did not apply to chalking car tires


        1Rohrig,     98 F.3d at 1523 (“Moreover, although the Warrant Clause certainly is not irrelevant to the
governmental intrusion at issue here, that clause nevertheless is implicated to a lesser degree when police officers
act in their roles as ‘community caretakers.’”); see also United States v. Huffman, 461 F.3d 777, 782 (6th Cir. 2006)
(emphasizing that courts have “most frequently applied” the “risk of danger” exigency “in cases where the
government actors were performing ‘community-caretaker’ functions rather than traditional law-enforcement
functions.”).
        2See  Strutz v. Hall, 124 F. App’x 939, 941 (6th Cir. 2005) (per curiam) (denying qualified immunity based
on the CCE when issue of fact remained about whether bursting into a home to breathalyze children was for
community caretaking or investigation); United States v. Williams, 354 F.3d 497, 507–08 (6th Cir. 2003) (refusing
to apply the CCE when officers suspected drug activity); United States v. Wilson, 40 F. App’x 986, 987 (6th Cir.
2002) (per curiam) (refusing to apply the CCE to a routine investigation).
 No. 19-6411                                   Clemons v. Couch                                              Page 14


to track parking-time violations. 922 F.3d 328, 335–36 (6th Cir. 2019). But contrary to the
majority’s assumption, this view did not have overwhelming support in our caselaw.

         Still other cases relied on the mere potential of danger—rather than imminent or ongoing
harm—to justify acting under the CCE. This view probably had the most precedential weight
even though the harm threatened was “the mere possibility of physical harm” that Washington
condemned as insufficient. Washington, 573 F.3d at 288. Three years after Cady, we held that
police could seize a weapon from an automobile without a warrant as a “public safety measure.”
United States v. Isham, 501 F.2d 989, 991 (6th Cir. 1974). Since then, we applied the CCE to
allow warrantless entry of a running car,3 seizure of an unregistered and uninsured truck,4
approaching a running roadside car to check on the driver,5 seizing an overweight semi-truck,6
and shouting at a passing driver to stop for the officer to ask questions about a missing minor.7
These cases differed from the ongoing harm cases because none of the harm threatened in these
cases had yet materialized, as far as the officers knew.

         Given these competing precedents, I cannot say that any reasonable officer would have
latched onto the Washington ongoing-harm-to-the-community standard.8 Trooper Couch could
have reasonably believed, consistent with our cases, that his non-investigatory intent made his
entry less intrusive or that the potential physical harm to Christina triggered the CCE. It wasn’t

         3Smith   v. Thornburg, 136 F.3d 1070, 1075 (6th Cir. 1998).
         4Bybee   v. City of Paducah, 46 F. App’x 735, 737 (6th Cir. 2002) (noting that Kentucky “has determined
that the safety of the public is better protected if all persons operating motor vehicles in the state maintain liability
insurance and register the vehicle in the operator’s state of residence”).
         5United  States v. Koger, 152 F. App’x 429, 430 (6th Cir. 2005) (per curiam) (noting the “reasonable fear
that the apparently unconscious occupant was either in danger (perhaps hurt or ill), or was impaired such that upon
awaking and driving, he could constitute a danger to others”).
         6Reid  Mach. Inc. v. Lanzer, 421 F. App’x 497, 506 (6th Cir. 2010) (finding that the police had a
“community caretaking responsibility to ensure that trucks unable to continue their travel due to permit violations
are protected and secured, and do not ‘threaten[ ] public safety and convenience’ if they remain on the roadside”)
(quoting South Dakota v. Opperman, 428 U.S. 364, 369 (1976)).
         7United   States v. Brown, 447 F. App’x 706, 709 (6th Cir. 2012) (reasoning that “the community-caretaking
function of locating missing minors would permit an officer to stop a key eyewitness when prompt inquiry may
assist in finding the minor before he comes to harm”).
         8Perhaps it merits noting that only one Sixth Circuit case following Washington recited and followed its
imperative, while at least three CCE cases did not. See Lanzer, 421 F. App’x at 497; Lewis, 869 F.3d at 463–64;
Brown, 447 F. App’x at 706.
 No. 19-6411                            Clemons v. Couch                                  Page 15


clearly established that Trooper Couch had to wait for the situation to become an ongoing harm
to the community—or even how to measure when that would have occurred.

       Even if Washington were a watershed case as the majority suggests, it would still be
ambiguous in its application here.      That case involved officers entering an arrested man’s
apartment to evict his nephew who was living there. Washington, 573 F.3d at 281–82. Upon
seeing the apartment occupied and suspecting trespass, the officers entered the apartment without
a warrant and seized paraphernalia. Id. The court condemned their actions, refusing to allow
police to “search homes without warrants” without “any ongoing injury to the community.” Id. at
288. The court then discussed how the “gravity of the underlying offense” interacts with
exigency claims. Id. at 288–89. But this case had no underlying offense to balance with an
exigency claim, and Trooper Couch wasn’t searching for anything. Nothing in Washington
clearly establishes that Trooper Couch’s actions were unconstitutional.

       The majority suggests that these lines of cases don’t matter because Trooper Couch
hasn’t expounded on the caselaw in this exact way. See Maj. Op. at 10 n. 6. I disagree.
Trooper Couch spent almost eight pages in his appellate brief arguing that the law was not
clearly established when he acted. And he touched on the major issues of whether Rohrig
supported his case and whether Washington applied at all. In our circuit, parties raise arguments,
and “a missed citation to legal authority does not establish a forfeiture of an argument.” United
States v. Charles, 843 F.3d 1142, 1147 (6th Cir. 2016) (emphasis in original). We’re not free to
turn a blind eye to a quagmire of unclear law to deny qualified immunity when the officer has
properly raised and preserved the argument. When we determine whether the law was clearly
established, “we look first to decisions of the Supreme Court, then to our own precedents, and
then to decisions of other courts of appeal, and we ask whether these precedents ‘placed the . . .
constitutional question beyond debate.’” Hearring v. Sliwowski, 712 F.3d 275, 280 (6th Cir.
2013) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). If the majority can’t square its
conclusion with the law that existed at the time, ignoring the law is not the solution.

       The majority then waves away Trooper Couch’s arguments with the assertion that the
facts distinguishing Washington don’t matter because its statement of the law is clear. See Maj.
Op. at 12. But even after Washington, our circuit has treated cases differently when officers are
 No. 19-6411                          Clemons v. Couch                                  Page 16


“responding to a distress call rather than investigating a crime complaint.” Brown, 447 F. App’x
at 710. So it matters that Washington was about investigating crime while this case involves a
protective function. I don’t see how we can say Trooper Couch acted objectively unreasonably
when he acted consistent with a view that was still viable among circuit judges.

       Before Caniglia cleaned the slate, our circuit’s discordant trains of thought on the CCE
failed to establish clear rules for officers. See Caniglia v. Strom, 141 S. Ct. 1596, 1599 (2021).
Since Trooper Couch did not disregard clearly established law when he acted, and he should not
bear the consequences of our failure to elucidate. I would affirm the district court’s grant of
qualified immunity.

                                          II. Consent

       Trooper Couch raises Christina’s consent as an alternative ground for affirmance.
Without qualified immunity in the picture, I agree with the majority that summary judgment is
not appropriate. See supra, Maj. Op. at 6–7 n.3. The jury needs to decide if Christina had
apparent authority to allow Trooper Couch to enter the residence. If she did not have apparent
authority, then Trooper Couch cannot prevail. If she had apparent authority, the second question
would be whether Richard revoked her consent. While the majority is right that there is a factual
dispute on this point, the dispute might not matter if Richard didn’t have the legal ability to
revoke Christina’s consent.    After Caniglia, I think that this is a serious question.       Our
precedents on consent to enter are not the model of clarity. Now that Caniglia has refocused the
Fourth Amendment exceptions, I want to clarify how consent should interact with non-search
home entries.

       This isn’t the first time a court has thought about police entry to protect someone
collecting her belongings. In establishing the single-tenant veto (one co-tenant’s right to cancel
another co-tenant’s consent to a search), the Supreme Court examined this very dilemma.
Georgia v. Randolph, 547 U.S. 103, 118 (2006). Randolph acknowledged the concern that the
 No. 19-6411                                   Clemons v. Couch                                             Page 17


single-tenant veto would “shield[] spousal abusers and other violent co-tenants who will refuse
to allow the police to enter a dwelling when their victims ask the police for help.” Id. at 117.9

         The Court resolved the problem by clarifying that the single-tenant veto didn’t apply to
non-search entries. It distinguished between trespass and searches, saying that the standard for
“when the police may enter without committing a trespass” and “when the police may enter to
search for evidence” were not the same. Id. at 118. When it came to the tort of trespass, “so
long as they have good reason to believe [a threat of domestic violence] exists, it would be silly
to suggest that the police would commit a tort by entering, say, to give a complaining tenant the
opportunity to collect belongings and get out safely . . . however much a spouse or other co-
tenant objected.” Id. “Thus, the question whether the police might lawfully enter over objection
in order to provide any protection that might be reasonable is easily answered yes.” Id. A single
co-tenant can veto a search for evidence, but not a home entry.10

         To put this in the broader context that Caniglia outlines, consent is one of the three ways
that an officer can constitutionally enter a home (the other two being a warrant and exigent
circumstances). Caniglia, 141 S. Ct. at 1599. Inside the consent exception, a single-tenant veto
cancels consent to search a home, but it does not negate consent to enter for any other reason.

         And for obvious reasons—otherwise the stronger or more violent tenant could use
menace to keep the victim from recovering her belongings, and the police could only wait
outside despite the victim’s consent to enter her residence. That would allow the aggressive co-
tenant to take over the rights to the property through fiat, a resolution at odds with the principles
of co-tenancy the Randolph Court expressed.11


         9Of course, this would have to be a non-emergency situation, or else the exigent circumstances exception
would allow the entry.
         10This  part of the Court’s reasoning is dicta because it “has nothing to do with the question in [that] case.”
Randolph, 547 U.S. at 119. But that’s exactly the point—Randolph was never meant to apply outside the search
context. To highlight that important caveat, the Court phrased the holding in terms of a “search . . . for evidence”
and not entry. Id. at 120 (“We therefore hold that a warrantless search of a shared dwelling for evidence over the
express refusal of consent by a physically present resident cannot be justified as reasonable as to him on the basis of
consent given to the police by another resident.”).
         11Each  co-tenant “has the right to use and enjoy the entire property as if he or she were the sole owner,
limited only by the same right in the other cotenants.” Randolph, 547 U.S. at 114 (quoting 7 Michael Allan Wolf,
 No. 19-6411                                  Clemons v. Couch                                            Page 18


        Few cases have dealt with police protection for victims recovering belongings because
the CCE has blanketed this area of law ever since Cady in the 1970s. So CCE analysis
overshadowed any argument about the reason for entry. While some district courts have applied
the Randolph distinction,12 several others have confused it with the community caretaking or
exigent circumstances exception—though that part of Randolph would be meaningless if the two
ideas melded.13        The Court itself hasn’t applied this language from Randolph for the
simple reason that the Court has never again addressed how consent impacts entry that might
otherwise be a trespass. Cf. Fernandez v. California, 571 U.S. 292, 308–09 (2014) (Scalia, J,
concurring).14

        But Randolph’s trespass and search distinction is still viable—perhaps even stronger—
after fifteen years of legal progression.15 “Trespass alone does not qualify [as a search], but
there must be conjoined with that what was present here: an attempt to find something or to


Powell on Real Property § 50.03[1]). A co-tenant deprived of access to her belongings by intimidation does not
enjoy her lawful right of use and enjoyment.
        12See,   e.g., Sanders v. Detroit Police Dep’t, No. 07-14206, 2016 WL 74851, at *2 (E.D. Mich. Jan. 7,
2016) (“As it relates to co-tenants, the general rule is that one tenant’s consent to law enforcement’s warrantless
entry does not override a physically present co-tenant’s refusal of entry to law enforcement unless law enforcement
is entering a dwelling to protect a resident from domestic violence.”); Khalil v. Moore, No. 3:10-CV-0859 JCH,
2011 WL 5910088, at *3 (D. Conn. Nov. 28, 2011) (“When police seek to enter a home to provide protection to one
tenant, rather than to search for evidence, however, a co-tenant’s refusal to consent does not render the entry
unconstitutional.”).
        13See   Amanda Jane Proctor, Breaking into the Marital Home to Break Up Domestic Violence: Fourth
Amendment Analysis of “Disputed Permission,” 17 Am. U.J. Gender Soc. Pol’y & L. 139, 152 (“In an interesting
development, Randolph, [sic] a third-party consent case, has spawned decisions citing ‘community caretaking
functions’ as a potential exigency justifying a warrantless police entry into a home to protect a domestic violence
victim as she retrieves her belongings.”)
        14And   the Court’s relevant citations to Randolph have been limited to its language on exigent
circumstances, which is distinct from the trespass ideas it articulates. See Ryburn v. Huff, 565 U.S. 469, 474 (2012)
(per curiam); Kentucky v. King, 563 U.S. 452, 460 (2011); Brigham City v. Stuart, 547 U.S. 398, 403–04 (2006);
cf. Fernandez, 571 U.S. at 294 (limiting Randolph’s consent search holding to cases with present objecting co-
tenants).
        15Even     before Randolph, the Supreme Court held that the reason for entering a house can impact whether
the entry is a search at all. In Wyman v. James, the Supreme Court dealt with required home visits by social services
caseworkers. 400 U.S. 309, 317 (1971). James claimed that requiring home visits to receive social services benefits
violated the Fourth Amendment, but the Court held that such a visit wasn’t a search under the Fourth Amendment.
Id.
         There are also cases holding that subjective intent cannot make an objectively reasonable act into an
unreasonable act. See, e.g., Brigham City, 547 U.S. at 404. That goes to reasonableness inquiry, not to whether a
search has occurred.
 No. 19-6411                                  Clemons v. Couch                                            Page 19


obtain information.” United States v. Jones, 565 U.S. 400, 408 n.5 (2012); see also Grady v.
North Carolina, 575 U.S. 306, 310 (2015). Likewise, our circuit recognizes that trespass and
search are separate concepts, with the intent to gain information as the cornerstone of a “search”
and trespass as merely one method of searching. “Law-enforcement officers conduct a ‘search’
when they seek to obtain information” by either physical intrusion or invasion of an expectation
of privacy. United States v. Riley, 858 F.3d 1012, 1016 (6th Cir. 2017) (per curiam). In the
context of physical intrusions, “a search occurs when the government: (1) trespasses upon a
constitutionally protected area, (2) to obtain information.” Taylor, 922 F.3d at 332 (citing Jones,
565 U.S. at 404–05).16

        Of course, an entry that isn’t a search still implicates the Fourth Amendment. “The very
core of [the Fourth Amendment] guarantee is the right of a man to retreat into his own home and
there be free from unreasonable governmental intrusion.” Caniglia, 141 S. Ct. at 1599 (internal
quotation marks removed). That’s why an officer still needs consent to enter the house, even
though he needs consent from only one co-tenant regardless of another co-tenant’s objections.

        In sum, single-tenant consent can authorize entry even when it cannot authorize a search.
In Caniglia, the Court instructed us to process difficult issues like these in the context of the
three ways that officers may enter a home: a warrant, an exigency, and consent. Now that the
CCE is no longer smothering the finer distinctions between exigency and consent, courts need to
pick up where Randolph left off in parsing consent, trespass, and search. In my opinion, the best
reading of Randolph is that single-tenant veto negates consent to search but not consent to enter
to protect a co-tenant, even without an exigency.

        Since the majority is not granting qualified immunity, I agree that the consent issue needs
further attention in the district court. I leave it to the district court on remand to consider how
this issue impacts the case.




        16Whether   Randolph’s single-tenant veto rule is the correct approach as a matter of constitutional law is a
question for the Supreme Court, so I don’t challenge that premise here. See Fernandez, 571 U.S. at 309–10
(Thomas, J., concurring).